DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 11/19/2021.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,536,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. .

Instant Application No. 16/702,212.
Claim 1. A method comprising: 
determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold; maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content item, a first affinity level associated with the first genre;
determining that a duration of a second viewing event associated with a second content item is less than the threshold; and increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre.


Claim 1. A method comprising:
determining, by a computing device during delivery of a first content item associated determining that a duration of the second viewing event is less than a threshold; determining, based on the duration of the second viewing event being less than the threshold, that the first content item and the second content item are in a same genre; determining, based on the first viewing event and the second viewing event, an affinity associated with a user of the user device and the same genre; and determining, based on the affinity, a recommendation for the user. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US Patent Application Publication No. 2017/0185601) in view of Kalmes et al. (US Patent Application Publication No. 2014/0215506).
Regarding claims 1 and 15, Qin discloses a method comprising [see abstract]: determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold [Qin; paras 0007, 0029 and figure 4; item of content, given a first item of content "a good movie," the topic model may produce the topic "entertainment" with weight 0.7. for a second item of content "great game," the topic model may produce the topic "entertainment" with weight 0.9.]; maintaining, based on the duration of the first viewing event being less than the threshold and a first genre associated with the first content 
	Kalmes explicitly teaches increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre [Kalmes; paras 0024, 0067, 0068, 0069, 0072; a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item. A transform may cap the number of views at the designated threshold, thus reducing the problem of excessive weight being given to the content item in the numerical modeling phase and whether a content item has been expressly rated by a user, whether a content item falls under a given category or genre, whether a content item meets a designated length threshold, and whether a content item is of a particular content item type].

	Regarding claim 2, Qin discloses wherein increasing the second affinity level comprises increasing the second affinity level by a quantity of a sampling bonus [Qin; paras. 0029, 0031, content objects may include information regarding things or activities of interest to the user, such as, movie show times, movie reviews, restaurant reviews, restaurant menus, content objects may include incentive content objects, such as coupons, discount tickets, gift certificates, or other suitable incentive objects.]
	Regarding claim 3, Qin discloses wherein increasing the second affinity level comprises applying a program affinity weight to the second affinity level, wherein the program affinity weight is based on at least one of: a time parameter, an importance parameter, or a content parameter associated with the second content item [Qin; par 0052; generate weights that indicate how strongly the corresponding topics are associated with the content. The degree of similarity may be used to determine how to process the content in accordance with the user's interests. if a user has expressed interest in or a like for a news story, the topic(s) of the story, e.g., "basketball," may be extracted and compared to topics of other stories to determine whether the other stories are of interest to the user]. 

	Regarding claim 5, Qin discloses wherein the first genre comprises at least one of: a movie genre or a television show genre and the second genre comprises a sports genre [Qin; par 0007 and figure 7]. 
	Regarding claim 6, Qin discloses wherein: the first viewing event comprises at least one of: an interaction between a user and the first content item, an event indicative of delivery of the first content item, a viewing duration of the first content item, a selection of the first content item for delivery to a user device, or a tuning to a channel or a frequency for delivery of the first content item [Qin; see paras 0072, 0081 and figure 2]; and the second viewing event comprises at least one of: an interaction between the user and the second content item, an event indicative of delivery of the second content item, a viewing duration of the second content item, a selection of the second content item for delivery to the user device, or a tuning to a channel or a frequency for delivery of the second content item [Qin; paras 0081, 089, 0097 and figure 7; calculations 700 of similarity and affinity between two events with affinity for the second event determined based on a user's fractional affinity for the first event. One would have been obvious calculating the program affinity for the particular content item can include calculating an average viewing duration of each viewing event corresponding to the content item and the user.
Regarding claim 7, Kalmas discloses further comprising determining the second affinity level, wherein determining the second affinity level comprises: determining an average viewing duration of each viewing event of a plurality of viewing events associated with the second content item; and dividing the average viewing duration by a total duration of the second content item [Kalmas; paras 0025-0027; Viewing history and content preference information associated with the content management account may reveal that the user tends to view both the action and horror film genres, with horror film viewership typically occurring later at night. The system may provide recommendations based on time-of-day information such as morning and/or evening news viewership, after school programming, or late night comedy shows. As another example, the system may provide recommendations based on day-of-the-week information, such as Friday night movies, Saturday cartoons, and weekday news programs. The system may provide recommendations based on season-of-the-year information, such as expanded children's programming during summer or winter school vacation periods, holiday-themed movies, or movies focused on a particular season (e.g., autumn, summer, etc.)]. 
	Regarding claim 8, Kalmas discloses further comprising determining, based on metadata associated with the first content item, the first genre; and determining, based on metadata associated with the second content item, the second genre [Kalmes; paras 0067, 0068, 0069, 0072; a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item].
Regarding claim 9, Qin discloses a method comprising [see abstract]: determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold [Qin; paras 0007, 0029 and figure 4; item of content, given a first item of 
	Kalmes explicitly teaches increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre,  a quantity of the second affinity [Kalmes; paras 0024, 0067, 0068, 0069, 0072; a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item. A transform may cap the number of views at the designated threshold, thus reducing the problem 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Qin and Kalmas before the affective filing date of the claimed invention was made to modify, identifying information content of interest of Qin to include performance of time context viewing event, as taught by Kalmas. One would have been motivated to make such a combination in order to provide usage of media content by one of the first user and second user behavior related to the relationship of the first and second user subsequent to the genre may be considered and the viewing event based on data indicating by the users [Qin; figures 5-7].
Regarding claim 10, Kalmas discloses wherein the first genre is different from the second genre [Kalmas; paras 0053, 0084].
As claims 11-14 and 16-20 claim the method based on the method of claims 3-8 and 10; therefore, they are rejected under a similar rationale. 



Response to Arguments
Applicant's arguments filed on 11/19/21 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..determining, by a computing device, that a duration of a first viewing event associated with a first content item is less than a threshold..”. Examiner respectfully disagree, Qin discloses “item of content, given a first item of content "a good movie," the topic model may produce the topic "entertainment" with weight 0.7. for a second item of content "great game," the topic model may produce the topic "entertainment" with weight 0.9; and a threshold value or condition to determine how to present the second sentence to the user. A threshold condition may specify that the second sentence is to be presented to the user if the first item of content is of interest to the user and the similarity score is 0.75 or greater. In this example, the content "great game" may be presented to the user because the similarity score is 0.8 as news stories. In light of the specification (par. 0007, 0029 and figure 4). It can be argued the viewing events can be used to determine an affinity with respect to the given content item; and the affinity can be calculated as a function of a ratio of the duration of viewed content relative to the duration of the content item. The system calculating a similarity score and an affinity for presenting content objects to a user that does satisfy a threshold.
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..maintaining, based on the duration of the first viewing event being less than the 
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..determining that a duration of a second viewing event associated with a second content item is less than the threshold”. Examiner respectfully disagree, Qin discloses “viewing event can represent some interaction between the user and the content item and/or other content items and calculations 400 of similarity and affinity between two events. A user "A" 402 is associated with an existing content object 406, which is an event named "Chicago Bulls Game." The association is established by a "joined" relationship 404 between user "A" 402 and the event 406. The "joined" relationship 404 has an affinity of 1.0, which indicates a strong level of interest by User "A"” In light of the specification Qin; paras 0055, 0065, 0070 and figures 4 and  Error! Unknown document property name. 7 for presenting content objects to a user that does satisfy a threshold 26141.0278U2  which is corresponding determining that a duration of a second viewing event associated with a second content item is less than the threshold. 
On pages 7-17 of the remarks, Applicant argues that Qin and Kalmes do not teach or suggest “..increasing, based on the duration of the second viewing event being less than the threshold and a second genre associated with the second content item, a second affinity level associated with the second genre.”. Examiner respectfully disagree, Kalmes discloses a number of views for a content item exceeds a designated threshold value, the view count may cease to be a helpful indicator of the strength of the preference and may instead unduly weight the recommendations toward the viewed content item. A transform may cap the number of views at the designated threshold, thus reducing the problem of excessive weight being given to the content item in the numerical modeling phase and whether a content item has been expressly rated by a user, whether a content item falls under a given category or genre, whether a content item meets a designated length threshold, and whether a content item is of a particular content item type; and the content item are each associated with a different media content item or content category. Each of the media content items may be analyzed by the recommendation system for the purposes of providing recommendations to the user accounts. Users of the media recommendation system may receive content from different sources, such as broadcast television and on-demand services such as Netflix. Expressed preferences regarding a content item (e.g., a number of stars), a percent consumed of a content item, a location at which a content item was viewed, a date or time at which a content item was consumed, and a number of times that a content item was viewed. In light of the specification Kalmes; paras 0024, 0067, 0068, 0069, .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Qin discloses identifying information content of interest used in combination of Kalmes’ performance of time context viewing event, as taught by Kalmas. One would have been motivated to make such a combination in order to provide usage of media content by one of the first user and second user behavior related to the relationship of the first and second user subsequent to the genre may be considered and the viewing event based on data indicating by the users.
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Hou (US Patent No. 10,356,480) discloses relates to a computer-implemented method of synchronizing content with an electronic program guide, the method comprising: generating, by a first system comprising computer hardware configured with specific executable instructions, an electronic program guide, the electronic program guide comprising: a listing of channels, a listing channel programs, and program begin and end times; identifying supplementary content slots including at least a first slot, where one or more items of supplementary content are to be displayed to users.
	Maharajh (US Patent No. 10,078,694) discloses determining topics and corresponding first weights of the topics for the first content objects using a topic extraction algorithm, where each first weight indicates a strength of an association between the corresponding topic and the first content object(s), determining one or more second weights of the topics for the second content object, where each second weight indicates a strength of an association between the corresponding topic and the second content object, and calculating a similarity score for the second content object based on a comparison of, for each topic, the first weight to the second weight, where the similarity score is to be used in a determination regarding presentation of the second content object to the user.
	Horvitz et al. (US Patent No. 7,673,088) discloses a multi-tasking interference system is provided to enhance an entertainment experience by filtering interruptions, and delivering desired interruptions in an optimal method, format, and at an opportune time. In one aspect, a gatekeeper receives a primary input (such as a television program) and a secondary input (such 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171